IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. AP-76,567


EX PARTE JAMES LEE INGRAM, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0957880D IN THE 371ST DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance and sentenced to nine months' imprisonment. The Second Court of Appeals
affirmed his conviction. Ingram v. State, No. 02-05-00249-CR (Tex. App.-Fort Worth April 13,
2006, pet. ref'd). 
	Applicant's sentence has discharged. He contends that his conviction was obtained in
violation of his due process rights. The trial court adopted the State's proposed findings of fact and
conclusions of law and determined, among other things, that Applicant is suffering collateral
consequences and is entitled to relief. We agree. Relief is granted. The judgment in cause number
0957880D in the 371st Judicial District Court of Tarrant County is set aside. This cause is remanded
to the trial court for further proceedings.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 25, 2011

Do Not Publish